— Order unanimously reversed, with $25 costs and disbursements and motion denied, with $10 costs. Memorandum: We find that the allegations of paragraphs 5 and 6 of the answer state a good defense of rescission and we also find that the allegations of paragraph 9 state a good counterclaim. (Appeal from order of Onondaga Special Term granting motion by plaintiffs, to strike defenses and counterclaim Numbered II and IV in defendant’s answer.) Present — Williams, P. J., Bastow, Halpem, MeClusky and Henry, JJ.